DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the upper plate is vertically bent upward from the rear part the body plate so as to cover an upper part of the guide pipe” (claims 3 and 14) must be shown or the features canceled from the claims.  The Examiner notes that “upper plate 130” in Fig. 4 appears to be bent horizontally from the rear part [of] the “body plate 110” rather than vertically.  See also the 35 USC 112 clarity rejection elsewhere below.   “Horizontal plate 124” is presumably oriented horizontally and “vertical plate 126” is presumably oriented vertically.) No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 5, and 16 are objected to because of the following informalities:
Claim 3 recites “the rear part the body plate”.  This should state --the rear part of the body plate--.
Claims 5 and 16 each recite “amounting hole”.  This is a spelling error and should read --a mounting hole--.
Appropriate correction is required.




Claim Interpretation
The last paragraph of page 8 of the specification states, inter alia, “a mounting plate 120 integrally formed at an upper part of the body plate 110”.  As can be seen in Fig. 2, body plate 110 has a bend (nearly 90 degrees) between where label 110 is applied and where it joins body plate 120. Thus, the Broadest Reasonable Interpretation (BRI) of the term “plate” does not require a plate be flat, but permits bend(s) between different portions of the same plate.
The last paragraph of page 10 of the specification states, inter alia, “guide plate 140 is further integrally provided on a front end part of the body plate 110”. As can be seen in Fig. 2, the guide plate 140 is indeed integral with body plate 110, without any sort of bend, and so the BRI of the term “plate” does not require one plate to be a separate part from another plate, and does not require there be any sort of bending or other physical features which would suggest the two plates are distinguishable from two different portions of a single plate and vice versa.
The last paragraph of page 8 of the specification also states that “the mounting plate 120 includes a horizontal plate 124 that is bent in a horizontal direction from the upper part of the body late 110, a vertical plate 126 that is bent in a vertical direction from the horizontal plate 124”. As can be seen in Fig. 4, what is called a “mounting plate 120” is in fact made up of vertical plate 124 and horizontal plate 126, and plate 124 is part of plate 120, and plate 126 is part of plate 120. Thus, the BRI of the term “plate” does not require one claimed plate and another claimed plate to be different plates or different portions of a plate; one claimed plate may overlap with another claimed plate in that the portion of one claimed plate may be the portion of another claimed plate, as is the case with the claimed mounting plate, vertical plate, and horizontal plate. Indeed, this broad BRI is required to be applied, see for example claim 6 and claim 17, each of which claim “the mounting plate includes: a horizontal plate […]; and a vertical plate”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7, 9, 10, 13, 15, 16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 8 of Min (U.S. Patent No. US Patent 11,254,285). Although the claims at issue are not identical, they are not patentably distinct from each other because those claims of the instant application are anticipated and/or made obvious by the claims of Min as discussed below.
The claims of Min encompass:
Claim 1 (and the first 3 lines of claim 13) of the instant application. An anti-theft device (An apparatus for preventing forcible separation of a shift cable of claim 1 of Min) for a vehicle, the anti-theft device comprising: an approach prevention cover (cover member of claim 1 of Min) disposed in a shift lever housing (shift lever housing of claim 1 of Min) to cover a shift cable (shift cable claim 1 of Min) connected to a shift lever (Claim 1) so as to prevent the shift cable from being detached (Claim 1), wherein the approach prevention cover (cover member of claim 1) is installed on an outer side part (“the two side covers are fixed to the shift lever housing by the fastener” as recited in claim 1 of Min)  of the shift lever housing by tightening a shear bolt (shear bolt of claim 8 of Min which depends upon claim 1), the outer side part of the shift lever housing facing away from the shift lever (Since the shift lever housing houses the shift lever, the outer side part of the shift lever housing will necessarily face away from the shift lever.).
Claims 2 (and the remainder of claim 13) of the instant application. The anti-theft device of claim 1, wherein the approach prevention cover includes: a body plate (the “top cover” in claim 1 of Min) for covering the shift cable connected to the shift lever; a mounting plate (One of the two “side covers” of the “cover member”) connected with an upper part of the body plate and fastened to the shift lever housing; and an upper plate (the other of the two “side covers” of the “cover member”. The Examiner notes claim 2 of the instant application does not require the claimed upper plate to be located above the body plate.) integrally connected with a rear part of the body plate and covering a guide pipe for guiding a movement of the shift cable (Claim 3 of Min).
Claims 4 and 15 of the instant application. wherein, on a surface of the body plate, a reinforcement line (Reinforcing ribs would read upon “reinforcement line” and it is well known to a person having ordinary skill in the art to use rib(s) to increase strength of part(s). It would be a matter of routine design choice to orient an added rib in the longitudinal direction.) for increasing strength is formed in a longitudinal direction of the body plate.
Claims 5 and 16 of the instant application. wherein the mounting plate has a bolt insert hole, and the shift lever housing has a mounting hole (Claim 8 of Min. The use of a bolt joining the shift lever housing and one of the two side covers (correlated to the claimed mounting plate of the instant application’s claims) will necessarily require the shift lever housing and that side cover to have holes).
Claims 7 and 18 of the instant application. wherein, to mount the mounting plate in the shift lever housing, the/a (“the” in claim 7, “a” in claim 18 of the instant application) shear bolt (claim 8 of Min) is inserted into the bolt insert hole and the mounting hole that are aligned with each other (claim 8 of Min. The use of the bolt in claim 8 of Min necessitates the holes be aligned with each other).
Claims 9 and 20 of the instant application. wherein the approach prevention cover further includes: a guide plate (Claim 9 of Min. The portion of the claimed cover member of Min having the claimed guide hole of Min constitutes a guide plate.) disposed on a front end part of the body plate so as to guide the approach prevention cover to a mounting position with respect to the shift lever housing (mounted on the guide protrusion of claim 3 of Min).
Claim 10 of the instant application. The anti-theft device of claim 9, wherein the guide plate includes a slot (guide hole in claim 3 of Min) penetrating the guide plate, and the shift lever housing includes a guide pin (guide protrusion in claim 3 of Min) disposed inside the slot of the guide plate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the cover can be both “in a shift lever housing” (line 3 of claim 1; line 2 of claim 13) and “on an outer side part of the shift lever housing” (line 5 of claim 1) at the same time.  Furthermore, the “in” phraseology contradicts the figures of the disclosure which show only an outside location.  See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."  For purposes of applying the prior art elsewhere below the scope of “in” must be interpreted to broadly include “on” or “outside” as is necessary to read on applicant’s own disclosed invention.
The claim 3 and claim 14 limitation “the upper plate is vertically bent upward from the rear part [of] the body plate so as to cover an upper part of the guide pipe” appears to contradict the figures which show the upper plate 130 is actually bent horizontally from the rear part of the body plate 110 so as to cover an upper part of the guide pipe 16.  See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
It is unclear whether the recitation “the head portion” (line 4 of claim 8) is to refer to the previous “a head portion” (line 2 of claim 8) or to the previous “a round head portion” (line 3 of claim 8), both being head portions.  The examiner suggests amending “a head portion” (line 4 of claim 8) to be “a drive head portion” and amending “the head portion” to “the drive head portion”.  Claim 19 is similarly phrased and thus also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-17, and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Osborn (US 5,785,626).
Osborn discloses an anti-theft device for a vehicle, the anti-theft device comprising:
Re claim 13
an approach prevention cover (9 - including portions 40, 42, 34. See in particular Fig. 1. See C6/L62-C7/L21) disposed in a shift lever housing (9 - including portions 8 and 45) to cover a shift cable (21”) connected to a shift lever (including 12) so as to prevent the shift cable from being detached,
wherein the approach prevention cover (9 - including 40, 42, and 45. See Fig. 1. See C6/L62-C7/L21) includes:
a body plate (40) for covering the shift cable (21) connected to the shift lever;
a mounting plate (one of “side walls 42) connected with an upper part (portion of 40 where one of the side walls 42 joins 40) of the body plate (40) and fastened to the shift lever housing (fastened via screw/bolt 44 via boss 43 in 42); and
an upper plate (the other of “side walls 42”) integrally connected with a rear part (portion of body plate 40 which is rearward of the 49 when the shifter assembly is assembled in a vehicle) of the body plate (40) and covering a guide pipe (cable sheath 48; Fig. 2. See C6/L62-C7/L21) for guiding a movement of the shift cable (Figs. 1, 2).
Re claim 14
wherein the upper plate (the other of “side walls 42”) is vertically (the upper plate is oriented vertically) bent upward (the upper plate is vertically bent upward at least as much -if not more so- as the the upper plate 130 shown in Applicant’s drawings (which is not even vertical relative to vertical plate 126)) from the rear part the body plate (40) so as to cover an upper part of the guide pipe (cable sheath 48. Fig. 2)
Re claim 15
wherein, on a surface of the body plate, a reinforcement line (52; Fig. 22; C7/L15-21) for increasing strength is formed in a longitudinal (Portion 52 runs longitudinally when the vehicle is assembled)direction of the body plate (The “detent-forming section 52” increases the thickness of the body plate at that portion of the body plate, and so will consequently increase strength in that portion of the body plate.)
Re claim 16
Wherein the mounting plate (42) has a bolt insert hole (hole(s) in bosses 43 located on 42. See C6/L62-C7/L21), and the shift lever housing (8) has a mounting hole (“aperture flanges 45”. See C6/L62-C7/L21)
Re claim 17
wherein the mounting plate (one of the sidewalls 42 and the front portion of 40 containing slot 41) includes:
a horizontal plate (the front portion of 40 containing slot 41) bent in a horizontal direction (the horizontal plate is horizontal. The examiner nots the body plate is not required to be vertical.) from the upper part of the body plate to cover an upper part of the shift cable; and
a vertical plate (42) bent in a vertical direction from the horizontal plate to be in close contact with a mounting hole (“aperture flanges 45”. See C6/L62-C7/L21) of the shift lever housing.
Re claim 20
A guide plate (front portion of one of sidewalls 42) disposed on a front end part (portion of 40 above or in front of 49 when the shifter assembly is assembled in the vehicle) of the body plate (40) so as to guide the approach prevention cover to a mounting position with respect to the shift lever housing (C7/L14-16 - “Console 9 includes opposing slots in sidewalls 42 for accurately locating pivot pin 16 and for supporting same.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, and 18-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 5,785,626) in view of Baranek (US 2009/0019902).
Re claim 1
Osborn discloses an anti-theft device for a vehicle, the anti-theft device comprising:
an approach prevention cover (9 - including portions 40, 42, 34. See in particular Fig. 1. See C6/L62-C7/L21) disposed in a shift lever housing (9 - including portions 8 and 45) to cover a shift cable (21”) connected to a shift lever (including 12) so as to prevent the shift cable from being detached,
wherein the approach prevention cover (9) is installed on an outer side part (45) of the shift lever housing by tightening a bolt (screws 44. The BRI of bolt encompasses screws - both bolts and screws are threaded fasteners with heads), the outer side part (45) of the shift lever housing facing away from the shift lever (Fig. 1)
However, Osborn does not disclose its bolt (44) being a shear bolt.
Baranek teaches a shear bolt (Fig. 5. Para [0027], [0033], [0034], [037], [0038]) attaching two parts (2, 4) of a casing ([0027], [0033], [0034], [0037], [0038]), for the purpose of preventing/deterring theft ([0002], [0034], [0037], [0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Osborn such that the bolt of Osborn is a shear bolt, as taught by Baranek, for the purpose of preventing/deterring theft.

Osborn as modified above further suggests:
Re claim 2
The anti-theft device of claim 1 (See above), wherein the approach prevention cover (9 - including 40, 42, and 45. See Fig. 1. See C6/L62-C7/L21) includes:
a body plate (40) for covering the shift cable (21) connected to the shift lever;
a mounting plate (one of “side walls 42) connected with an upper part (portion of 40 where one of the side walls 42 joins 40) of the body plate (40) and fastened to the shift lever housing (fastened via screw/bolt 44 via boss 43 in 42);
and an upper plate (the other of “side walls 42”) integrally connected with a rear part (portion of body plate 40 which is rearward of the shift lever 12 and slot 41 when the shifter assembly is assembled in a vehicle) of the body plate (40) and covering a guide pipe (cable sheath 48; Fig. 2. See C6/L62-C7/L21) for guiding a movement of the shift cable (Figs. 1, 2).



Re claim 3
wherein the upper plate (the other of “side walls 42”) is vertically (the upper plate is oriented vertically) bent upward (the upper plate is vertically bent upward at least as much -if not more so- as the the upper plate 130 shown in Applicant’s drawings(which is not even vertical relative to vertical plate 126)) from the rear part the body plate (40) so as to cover an upper part of the guide pipe (cable sheath 48. Fig. 2)
Re claim 4
wherein, on a surface of the body plate, a reinforcement line (52; Fig. 22; C7/L15-21) for increasing strength is formed in a longitudinal (Portion 52 runs longitudinally when the vehicle is assembled) direction of the body plate (The “detent-forming section 52” increases the thickness of the body plate at that portion of the body plate, and so will consequently increase strength in that portion of the body plate.)
Re claims 5
Wherein the mounting plate (42) has a bolt insert hole (hole(s) in bosses 43 located on 42. See C6/L62-C7/L21), and the shift lever housing (8) has a mounting hole (“aperture flanges 45”. See C6/L62-C7/L21) 
Re claim 6
wherein the mounting plate (one of the sidewalls 42 and the front portion of 40 containing slot 41) includes:
a horizontal plate (the front portion of 40 containing slot 41) bent in a horizontal direction (the horizontal plate is horizontal. The examiner nots the body plate is not required to be vertical.) from the upper part of the body plate to cover an upper part of the shift cable; and
a vertical plate (42) bent in a vertical direction from the horizontal plate to be in close contact with a mounting hole (“aperture flanges 45”. See C6/L62-C7/L21) of the shift lever housing.
Re claims 7
wherein, to mount the mounting plate (42) in the shift lever housing (8), the shear bolt (bolt 44 in Osborne as modified by Baranek) is inserted into the bolt insert hole and the mounting hole that are aligned with each other (Fig. 1 and C6/L62-C7/L21)
Re claim 9
A guide plate (front portion of one of sidewalls 42) disposed on a front end part (portion of 40 above or in front of 49 when the shifter assembly is assembled in the vehicle) of the body plate (40) so as to guide the approach prevention cover to a mounting position with respect to the shift lever housing (C7/L14-16 - “Console 9 includes opposing slots in sidewalls 42 for accurately locating pivot pin 16 and for supporting same.”)
Re claim 10
wherein the guide plate includes a slot (C7/L14-16 - “Console 9 includes opposing slots in sidewalls 42 for accurately locating pivot pin 16 and for supporting same.”) penetrating the guide plate, and the shift lever housing includes a guide pin (16) disposed inside the slot of the guide plate.


Re claim 11
wherein a ring-shaped damper (C6/L1 - torsion wire spring proximate pivot pin 16) is fitted over the guide pin such that the ring-shaped damper is in close contact with an inner surface of the guide plate.
Re claim 12
wherein the approach prevention cover further includes: a rotation preventing plate (front portion of one of the side walls 42) which is integrally connected to a lower end part of the body plate (40) and bent toward the shift lever housing to be locked in a predetermined position at a wall (50. See Figs. 1-3) of the shift lever housing (locked by front fasteners 44 as seen in Fig. 1).
Re claim 18
Osborne further discloses wherein, to mount the mounting plate (42) in the shift lever housing (8), a bolt (44) is inserted into the bolt insert hole and the mounting hole that are aligned with each other (Fig. 1 and C6/L62-C7/L21), however, Osborne is silent to the bolt (44) being a shear bolt.
Baranek teaches a shear bolt (Fig. 5. Para [0027], [0033], [0034], [037], [0038]) attaching two parts (2, 4) of a casing ([0027], [0033], [0034], [0037], [0038]), for the purpose of preventing/deterring theft ([0002], [0034], [0037], [0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Osborn such that the bolt (44) of Osborn is a shear bolt, as taught by Baranek, for the purpose of preventing/deterring theft.


Osborne as modified above further suggests:
Re claim 8 and 19
wherein the shear bolt (at 44 in Osborne as modified by Baranek) includes:
a head portion for applying torque (See annotated Fig. 5 from Baranek and para. [0034] in Baranek);
a round head portion having a diameter larger than a diameter of the bolt insert hole (See annotated Fig. 5 from Baranek and para. [0034] in Baranek);
a thread portion integrally connected to the round head portion and fastened to the mounting hole (See annotated Fig. 5 from Baranek and para. [0034] in Baranek);
and a break portion connecting the head portion for applying the torque and the round head portion and broken when at least a predetermined torque is applied thereto (See annotated Fig. 5 from Baranek and para. [0034] in Baranek).

    PNG
    media_image1.png
    773
    1026
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658  
                                                                                                                                                                                       
/VICTOR L MACARTHUR/            Primary Examiner, Art Unit 3658